Citation Nr: 1743524	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU) since November 25, 2015.

2.  Entitlement to TDIU on an extra-schedular basis from June 15, 2010 until November 24, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter.



ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1959 to July 1963 and from April 1964 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran testified at a video conference Board hearing at the RO in San Antonio, Texas.  

The Veteran appealed the February 2012 rating decision on the issue of TDIU only.  However, the RO addressed the issues of entitlement to increased ratings for gout of the bilateral lower extremities, left great toe, and right great toe in an April 2017 supplemental statement of the case.  At the May 2017 Board hearing, the Veteran and his representative agreed that these claims for increased rating were not on appeal.  The May 2017 Board hearing accordingly only addressed the issue of TDIU.  Thus, this case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37   (2009), as the Veteran was not allowed to proceed under the impression that the increased rating issues were still on appeal.  Although the RO had mistakenly addressed these issues in an April 2017 supplemental statement of the case, the Board finds that the Veteran has been sufficiently informed that these issues were not in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons described below, the Board here grants the Veteran's claim for entitlement to TDIU with respect to the period since November 25, 2015 and REMANDS the issue of TDIU prior to November 25, 2015 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
Since November 25, 2015, the Veteran has been unable to obtain or maintain any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met as of  November 25, 2015.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 15, 2010, the Veteran's Form VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received into the record.

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

Here, the Veteran has six service-connected disabilities with non-zero disability ratings:  (i) gout, bilateral lower extremities, rated at 40 percent disabling from November 25, 2015; (ii) lumbosacral strain, intervertebral disc syndrome associated with great right toe, s/p operative changes of osteotomy with bunionectomy, osteoarthritis, hallux valgus, deformity and hammer toe, rated at 40 percent disabling from November 25, 2015; (iii) left great toe, with osteoarthritis, hallux valgus, deformity and bunion, rated at 30 percent disabling from September 18, 2009; (iv) right great toe, s/p operative changes of osteotomy with bunionectomy, osteoarthritis, hallux valgus, deformity and hammer toe, rated at 30 percent disabling from September 18, 2009; (v) radiculopathy, left lower extremity associated with lumbosacral strain, intervertebral disc syndrome, rated at 20 percent from November 25, 2015; and (vi) tinnitus, rated at 10 percent disabling from November 25, 2015.  Thus, as of November 25, 2015, the Veteran achieved a combined disability rating of 90 percent, which meets the criteria under 38 C.F.R. § 4.16(a).

The evidence of record shows that the Veteran has some college education and that his work history includes building test helicopter engines.  

As to the medical evidence, a November 2015 medical record reported the Veteran's difficulty ambulating with a cane, requiring periodic stops.  The Veteran was experiencing numerous tremors.  He was accompanied by his wife.  During the visit, the Veteran recounted several instances in which his disability had caused him to fall down while walking, one in which he was injured to the point of requiring hospitalization.  Another November 2015 medical record reported the Veteran being unable to lift his legs to get into his bathtub.

A December 2015 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, described the Veteran as weak, exhausted and dizzy.  He was reported to have difficulty moving around without assistance devices, as well as difficulty seeing.  The Veteran was noted as able to dress and bathe himself, but requiring assistance to shave and having difficulty with  buttons and zippers.  He was reported to have control over his bladder.  Most of his days were spent at home in bed.

The Veteran had two February 2016 VA examinations for his right and left toe gout, and associated listed conditions.  The Veteran reported 4 or more non-incapacitating exacerbations per year and 3 incapacitating exacerbations per year, but not 4 or more severely incapacitating exacerbations per year accompanied by weight loss and anemia.  It was also noted that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms relating to the diagnosed conditions.  The Veteran's difficulty with standing or walking for extended periods was again reported.

At his May 2017 hearing, the Veteran described three or four gout attacks per day, each lasting up to an hour or more.  He indicated that he could not walk during such attacks and his wife described them as becoming worse over the previous three or four months.  The Veteran reported his pain to be at a level of nine to ten on a scale of one to ten.  His daughter testified regarding the swelling in his legs and his wife attending to his pain.  She also indicated he was unable to drive.  His representative reported that the Veteran had last worked in 1996 at the Corpus Christi Army Depot, but that he was forced to retire because of his attacks.  He indicated that the Veteran was allowed to use medications only intermittently because of the effects they had on his kidneys.  The Veteran also testified that he was bedridden when he had attacks of gout pain.   

Having reviewed the relevant evidence, the Board finds the Veteran to be entitled to a TDIU from November 25, 2015, the date the Veteran became eligible on a schedular basis pursuant to 38 C.F.R. § 4.16(a) (2016).  From that date and continuing since, the Veteran has been severely limited from engaging in even the most basic daily activities, requiring assistance from his wife for attending to personal hygiene matters, clothing himself, driving and even sometimes walking.  He has been subject to exacerbations, sometimes incapacitating, leaving him bed-ridden for periods ocassionally in excess of a week.  He spends most of his time in bed.  Such conditions are manifestly inconsistent with the possibility of obtaining and maintaining gainful employment of any sort.

The evidence comes from VA examiners, as well as from family.  As to the latter, the Board finds this evidence to be wholly competent.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  While the lay evidence submitted here may not be probative with respect to conclusions about medical conditions or employment prospects, it is certainly reliable as to descriptions of the observable difficulties with which the Veteran conducts his daily functions.

For the reasons described above, the Board grants the Veteran's claim for TDIU for the period beginning November 25, 2015.


ORDER

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is granted effective November 25, 2015.  


REMAND


As indicated above, the Veteran met the TDIU schedular requirements of 38 C.F.R. § 4.16(a) only as of November 25, 2015.  However, the RO is directed to submit to the Director, Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the specified percentage requirements.  38 C.F.R. § 4.16(b) (2016).  Thus, if the Veteran meets these criteria, he would be entitled to TDIU even for periods when he did not meet the schedular criteria under 38 C.F.R. § 4.16(a) prior to November 25, 2015, extending back as far as June 15, 2010, the date of his claim.

Here, there appears to be substantial evidence to support such a referral.

As to medical evidence in the record, a June 2010 letter from the Veteran's doctor reflected an opinion that the Veteran's gout disability rendered him unable to work.

A June 2010 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, indicated that during gout attacks the Veteran was unable to take care of his hygiene needs.  The Veteran was also reported as unable to ambulate, and unable to bend to the point of needing assistance clothing his lower body.  He was also described as unbalanced, with compromised sight, and unable to control his bladder. 

According to a June 2011 VA Compensation and Pension (C&P) Aid and Attendance examination, the Veteran, while not permanently bedridden, lays in bed most days due to his pain, including eating his meals in bed.  He can get to the bathroom himself using his walker, but must shower in a chair.  He cannot bathe himself.  Imbalance nearly constantly affects his ability to move around.  While he can move around to this limited extent within his home, he needs assistance to move around outside the home.  The examiner opined that the Veteran's pain was likely not exclusively caused by his gout, citing sclerosis, spurring, plantar fasciitis and hammer toes as possible contributors.

A March 2012 VA C&P foot examination again described the Veteran's pain while walking and standing and that the limitations rendered him unable to work while standing.  It was additionally noted that the Veteran experienced pain while sitting. The examiner offered the opinion that the Veteran might be able to work in a sedentary position.

As to lay evidence, the Veteran submitted four statements into the record in August of 2010.  Three friends and the cousin of his caregiver offered their observations as to the Veteran's difficulties with mobility and/or his inability, in their view, to maintain employment.  A statement from his daughter indicated that he needed daily help from his wife to go about his daily activities.

In a June 2011 statement, the Veteran noted his need for the purchase of health supplies to accommodate the special needs arising from his disability.  He indicated being unable to walk to the bathroom or to lower himself onto a toilet due to his pain.

In an August 2012 statement, the Veteran expressed concern that the Board did not fully understand the magnitude of his difficulty.  He described episodes of incapacitation leaving him unable to get out of bed for periods of five to ten days, as well as difficulty with any movements if made to endure prolonged sitting or standing.

In light of the foregoing, despite the presence of one opinion suggesting the Veteran's symptomatology is the result of non-service-connected disabilities and another suggesting the possibility that the Veteran might be able to engage in sedentary employment activities, the Board considers that the totality of evidence supports a referral of the Veteran's claim for TDIU prior to November 25, 2015 to the Director, Compensation Service for extra-schedular consideration.


Accordingly, the case is REMANDED for the following action:

1.  The RO should forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis for the period from June 15, 2010 until November 24, 2015 pursuant to the provisions of 38 C.F.R. § 4.16 (b) (2016). 

2.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, adjudicate the issue of entitlement to a TDIU prior to November 25, 2015.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


